         Case 1:20-cv-05717-JGK Document 6 Filed 11/16/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSUE PAGUADA,                                      20 Civ. 5717 (JGK)

                      Plaintiff,                    ORDER
                                             ~~---·-· . ., ___ .- ·---,---- - .--= ·
           - against -                       p~J~T)5 su -.J' '      1

                                                  rv,c:
                                             lI !•-- - " )'l'. v.·A::;'~    T'T'
                                                                     "" ... , . .
FULL CIRCLE HOMES, LLC,                       llr·1_r:r'l'•~n.
                                              ,;...J, 1- ' - .1. .\. ~ -•·,: 1 ...
                                                                             M   •
                                                                                   r .,. , r ·1 1· ' r,
                                                                                     •               - --,
                      Defendant.


JOHN G. KOELTL, District Judge:

     As stated at the conference held today , the plaintiff should

file an order to show cause why default judgment should not be

entered against the defendant by December 7, 2020. If the

plaintiff fails to do so , the case may be dismissed without

prejudice for failure to prosecute.

SO ORDERED.

Dated:     New York, New York
           November 16, 2020



                                        United States District Judge
